DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 23 July 2021 has been accepted and entered.
Response to Arguments
Applicant's arguments filed 23 July 2021 have been fully considered but they are not persuasive.
Applicant argues that claims 5, 14, and 17 have been amended to overcome the enablement rejection under 35 U.S.C. 112(a). The Examiner agrees that the specification provides reasonable enablement for claim 17 in view of the present amendments, the rejection of claims 5 and 14 is maintained. The use of the roman numeral numbering of the groups “I to VIII” is understood to include groups (from left to right on the periodic table) “IA, IIA, IIIB, IVB, VB, VIB, VIIB, VIIIB, IB, IIB, IIIA, IVA, VA, VIA, VIIA, VIIIA”, which encompasses 90 different elements. The present disclosure is not reasonably enabling for a non-radioactive tracer material comprising an element from Groups I to VIII (90 elements, claim 14) or an element from Groups I to VIII, or an element from the lanthanide series (a total of 104 elements, claim 5).
Allowable Subject Matter
Claims 1-4, 6-13, 15-19, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1, 9, and 16, the cited prior art reference to Vasquez (US 2018/0011215 A1, previously cited) fails to disclose or reasonably suggest the claimed determination of an amount of filtercake buildup on a wellbore wall, a depth of fluid-loss filtrate into the formation surrounding the wellbore, or a combination thereof.
Claims 2-4, 6-8, 10-13, 15, 17-19, and 21 are allowable for reasons of dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        27 July 2021